MEMORANDUM***
Respondent’s motion to dismiss this petition for review for lack of jurisdiction in part is granted. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006) (this court lacks jurisdiction to review the Board of Immigration Appeals’ denial of a motion to reopen “where the question presented is essentially the same discretionary issue originally decided.”).
Respondent’s motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals did not abuse its discretion in denying as untimely and insufficient petitioner’s motion to reconsider. *416See 8 C.F.R. § 1008.2(b)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c), shall continue in effect until issuance of the mandate.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.